Citation Nr: 1723255	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-19 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to an initial compensable rating for service-connected residuals of a flash injury to the right eye with cataract (right eye disability).  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran had active service from January 1966 to November 1969.  The record reflects that he also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while serving in the U.S. Navy Reserve from 1982 to 1996.   

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for a right eye disability, and evaluated it as noncompensably disabling, and denied service connection for the right knee disability.  The December 2009 rating decision also denied service connection for posttraumatic stress disorder (PTSD).  

However, the Veteran filed a notice of disagreement (NOD) with this decision, and by way of the May 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD and evaluated it as 50 percent disabling.  In a June 2014 statement, the Veteran's then representative indicated that the Veteran had filed an NOD with the "August 24, 2012" decision granting the Veteran's claim for PTSD.  This appears to be a typographical error given that the rating decision granting service connection for PTSD was dated in May 2012.  In a statement dated in September 2012, that appears to have been received at the AOJ and scanned into the VBMS claims file in January 2015, the Veteran, through his representative, disagreed with the 50 percent evaluation assigned for his service-connected PTSD.  Unfortunately, although the NOD is dated in September 2012, it was not scanned into the VBMS claims system until January 2015, more than one year after the May 2012 rating decision.  See § 20.302 (a claimaint must file a NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination.)  Although the document is not date-stamped as to the date it was received, the document was not received and associated with the claims file until January 2015, nearly three years after the May 2012 rating decision - which is beyond the one-year period provided by law for filing a NOD with the May 2012 rating decision.  As such, the Board finds that the Veteran did not file a timely NOD with the May 2012 rating decision which granted service connection for PTSD and evaluated it as 50 percent disabling.  If the Veteran wishes to seek a higher rating for his service-connected PTSD, then he is advised to file a new application seeking a higher rating for this disorder.  

A July 2014 hearing was scheduled at the Veteran's request; he withdrew this request by way of a June 2014 correspondence.  

At the beginning of the appeal, the Veteran was represented by Christopher Loiacono, an agent of the National Veterans Disability Advocates, LLC.  In a May 2017 VA Form 21-22a, the Veteran appointed the John Dorrity, an agent at the Ocean County Veterans Service Bureau, as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631 (f)(1).


FINDINGS OF FACT

1. The Veteran's current right knee disability is not etiologically related to his active service and arthritis of the right knee did not manifest within one year of separation from active service.  

2.  Throughout the appeal, the Veteran's right eye disability has been manifested by objective findings of uncorrected distance vision of 20/40 or better.

3.  The visual acuity of the Veteran's nonservice-connected left eye is considered to be 20/40 for purposes of evaluating visual impairment regarding his service-connected right eye disability.  

4.  Throughout the appeal, the Veteran has not exhibited visual field impairment or incapacitating episodes as a result of his service-connected right eye disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for the right knee disability have not been met.  38 U.S.C.A. § 106, 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. § 3.6, 3.102, 3.303, 3.307, 3.309(a) (2016).  

2.  The criteria for an initial compensable rating for residuals of a flash injury to the right eye with cataract have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.77(c), 4.79, Diagnostic Code 6009 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  Additionally, the Veteran has submitted a number of written statements in support of his claims.  Significantly, neither the Veteran, nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

VA afforded the Veteran examinations for his right knee disability in September 2009 and May 2012, and further afforded the Veteran examinations for his service-connected right eye disability in September 2009.  Pursuant to the December 2014 Board remand, VA afforded the Veteran more recent VA examinations for his claimed right knee disability and right eye disability in May 2016.  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on orthopedic and ophthalmological examinations of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and statements given by the Veteran during prior examinations, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that, collectively, the medical examination reports, along with his VA and private treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2016).  Accordingly, the requirements of the December 2014 Remand was ultimately accomplished by way of these examination reports.  See Stegall v. West, 11 Vet. App. 268 (1998).   As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

Analysis

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including hypertension, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Statute provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered noted.  38 C.F.R. § 3.304(b) (2016). 

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c). INACDUTRA (inactive duty for training) is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).).

The Veteran contends that his current right knee disability was incurred during his military service.  Specifically, he relates his disability to a motor vehicle accident (MVA) he was involved in while serving in the Republic of Vietnam.  According to the Veteran, while driving a truckload of equipment from one basecamp to another, he was forced off the road due to incoming traffic, and his truck slid down an embankment and into a scattering of rice patties.  The Veteran also relayed an incident wherein he was ejected from the back of a truck while the truck was navigating its way up a steep hill.  He claims to have injured his right knee as a result of these incidents, and relates his current right knee disability to these in-service injuries.  See February 2012 Statement of Veteran.  

Review of the service treatment records reflects that at the December 1965 enlistment examination, the clinical evaluation of the lower extremities was marked as abnormal, and in the notes section, the examiner wrote what appears to be "knees - NO."  The Veteran also reported a history of arthritis or rheumatism and a trick or locked knee in his medical history report.  In the Physician's Summary and Elaboration of All Pertinent Data section, the medical examiner wrote what appears to be the words "Knees neg" and "Bursitis."  As such, it appears that the Veteran had a pre-existing disability in the right knee at the time of his enlistment in service.  The remaining annotations written by the medical examiner in this section are difficult to decipher.  The remainder of the service treatment records reflect that the Veteran was seen at the military clinic in September 1968 with complaints of pain in his right knee.  It was also noted that he had a history of a trick knee since he was twelve years of age.  The Veteran was seen at the clinic once again in May 1969, at which time, he reported that he twisted his right knee and had localized pain surrounding his knee.  He was seen several weeks later with complaints of a sprained right knee of one day duration.  On physical examination, he was shown to have full range of motion in this knee, and the knee was negative for any swelling or tenderness.  After evaluating the Veteran, the treatment provider determined there to be no obvious pathology associated with the right knee.  

Subsequent medical records associated with the Veteran's period of service in the U.S. Navy Reserve reflect that he tore his right medial meniscus and underwent surgery for this knee in 1976 prior to his enlistment in the Reserves.  

The Veteran's post-service treatment records include private treatment records issued from his orthopedist, W.F.K., M.D., and dated from January 2009 to June 2012.  During the January 2009 treatment visit with Dr. K., the Veteran provided his military history and explained that during his period of service in Vietnam, he was ejected from a vehicle as it was navigating its way up a steep hill.  The Veteran related his current knee disability to this in-service incident and contended that he has experienced ongoing knee pain since this incident.  According to Dr. K., "[b]ased upon a reasonable degree of medical certainty it is at least as likely as not that this injury may be related to his service injury."  A subsequent orthopedic progress report, also dated in January 2009, reflects that a magnetic resonance imaging (MRI) of the right knee revealed a tear of the posterior horn of the medial meniscus, as well as a possible anterior cruciate ligament tear.   

The Veteran was afforded a VA examination in September 2009, during which time he provided his military and medical history and described the circumstances surrounding his in-service injury.  According to the Veteran, since injuring his knee, his kneecap tends to go out approximately a few times every year.  He (the Veteran) denied any symptoms of pain, discomfort, flare-ups, or incapacitating episodes as a result of his right knee disorder, and further denied any interference with his job or daily activities due to his right knee disorder.  Based on his discussion with, and evaluation of the Veteran, the VA examiner found the examination results to be within normal limits, but did diagnose the Veteran with having a subluxing patella.  The record reflects that the Veteran also underwent an x-ray of the right knee in September 2009, the impression of which revealed minimal medial compartment degenerative changes.  

The Veteran was afforded another VA examination in connection to his right knee disorder in May 2012, during which time, he provided his military and medical history and reported that he injured his right knee when he jumped off of a truck while serving in Vietnam.  According to the Veteran, he ended up twisting his knee, and was diagnosed with having a sprain/strain at the time.  He (the Veteran) further stated that he underwent a meniscal procedure on his knee in 1976 while he was a civilian.  

With regard to his current symptoms, the Veteran reported occasional buckling and locking of the right knee, as well as recurrent pain that comes and goes.  The Veteran further added that his knee does not interfere with his daily activities or his ability to perform his occupational duties.  The examination report reflects that the Veteran also underwent an x-ray of the right knee, the results of which revealed mild degenerative joint disease (DJD) medial and patellofemoral compartments.  After conducting a physical examination of the Veteran, the VA examiner diagnosed the Veteran with having a subluxing patella, patellofemoral syndrome, and status post meniscal surgery with DJD of the knee.  

According to the examiner, the Veteran's right knee disorder is not related to his military service.  In reaching this determination, the VA examiner relied on the fact that the Veteran injured, and underwent treatment for, his knee in 1976.  The examiner observed that the Veteran suffered a knee sprain/strain back in September 1968 and May 1969, but did not note any evidence of a meniscal tear in service.  With regard to the Veteran's current subluxing patella, the examiner also determined that this was less likely as not related to his military service.  In reaching this determination, the examiner explained that patellar instability is usually "a body habitus condition or a congenital condition which is the natural shape of the patient's patella."  The examiner observed no evidence of patellar subluxation in service, nor any evidence of severe trauma to the knee that would cause patellar subluxation.  According to the examiner, most of the Veteran's pain was related to his DJD of the knee, which is not service-related but rather due to the meniscus surgery he underwent in 1976.  

In a March 2015 private opinion, Dr. K. acknowledged that the Veteran alleged multiple military connected injuries, including tears of the medial and lateral meniscus of the right knee.  Dr. K. further acknowledged the Veteran's contentions that his injuries are directly related and occurred while he was on active duty in Vietnam when he was ejected from the vehicle that was "negotiating a steep hill."  Dr. K. took into consideration the Veteran's belief that he injured his right knee as a result of this incident, and noted that results of the right knee MRI revealed a tear of the medial meniscus of the right knee.  Physical examination revealed that the Veteran had full, but painful, range of motion in the right knee, and he walked with a regular heel/toe gait pattern.  There was no reflex asymmetry present, and the distal neurologic and motor examination of the lower extremities was normal.  There was also no instability present in the knee.  After evaluating the Veteran, and reviewing his right knee MRI, the examiner diagnosed the Veteran with having a tear of the medial meniscus of the knee, and determined that this injury "occurred in the military at least as likely as not while on active duty."  

Pursuant to the December 2014 Board remand, the Veteran was afforded another VA examination in May 2016.  During this examination, the Veteran, once again, provided his medical and military history and described the circumstances surrounding his in-service knee injury.  He also stated that he underwent a meniscus repair procedure on the right knee in 1976 while he was a civilian.  After reviewing his claims file and interviewing him regarding his medical history, the VA examiner diagnosed the Veteran with having a right knee meniscal tear, right knee joint osteoarthritis, and degenerative arthritis in the right knee.  According to the examiner, the Veteran's right knee disorders were less likely than not incurred in, or caused by the claimed in-service injury, event or illness.  In reaching this determination, the examiner opined that the Veteran's degenerative joint disease was status post right knee surgery for meniscal repair, and not related to his military service.  According to the examiner, this procedure was performed in 1976, and there was no evidence of a meniscal tear while the Veteran was in service.  The examiner acknowledged that the Veteran suffered a knee sprain/strain in September 1968 and May 1969.  However, he noted that most of the Veteran's pain is related to his degenerative joint disease, which is not service-related, but rather due to the meniscus surgery he underwent in 1976.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his right knee disability.  The record does not reflect that the Veteran's right knee disability manifested during his service or within one year after his separation from active service.  Although he was seen, and treated, for right knee symptoms in September 1968 and May 1969, the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify a right knee disability so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303(b).  As noted above, during the May 1969 treatment visit for the right knee sprain, the treatment provider identified no swelling and observed full range of motion in the right knee.  The impression derived was that of no obvious pathology.  The remainder of the service treatment records associated with the Veteran's period of active service is negative for any treatment for, or complaints or diagnoses of, a right knee disorder.  Indeed, there was no actual clinical finding of a chronic right knee disability in service.  

The Board acknowledges that the examination reports associated with the Veteran's periods of ACDUTRA and INACDUTRA while serving in the U.S. Navy Reserve document a history of a trick/locked knee and further reflect that he tore his right knee meniscus and underwent a meniscectomy sometime in 1976.  However, there is nothing in the record to reflect that the Veteran injured his right knee, or experienced problems with his right knee, while serving in the U.S. Navy Reserve, nor has the Veteran contended that his current right knee disability was incurred in, or related to a verified period of ACDUTRA and/or INACDUTRA.  Indeed, during his VA examinations, the Veteran stated that he tore his right knee meniscus, and underwent a meniscal repair procedure in 1976, during the time in which he was a civilian.  He has not made any references to his periods of ACDUTRA and INACDUTRA, nor has he indicated that his claimed right knee disability was affected by his periods of ACDUTRA and INACDUTRA.  Furthermore, review of the examination reports reflect that the clinical evaluation of the lower extremities was consistently shown to be normal, and, other than noting the Veteran's torn meniscus, and surgery he underwent for this knee condition in 1976, these records do not indicate that the Veteran had a knee disability during his period of service in the Reserves.  As such, the focus of this decision is whether the Veteran's right knee disability was incurred in, or otherwise causally or etiologically related to his period of active service.   

The Board further observes that the post-service record on appeal is similarly negative for any diagnosis of knee disorder until many years after his active service.  In fact, the first post-service medical evidence of record reflecting treatment for the Veteran's right knee condition is the January 2009 orthopedic progress report issued by Dr. K. which is dated nearly forty years following his period of active service.  

With regard to whether the Veteran's right knee disorder was incurred in service, the Board finds the May 2012 and May 2016 VA opinions, in conjunction with one another, to be the most probative in light of the complete evidence of record.  In this regard, the VA examination reports were based on thorough review of the claims file, to include the Veteran's contentions and complete medical history.  The Board acknowledges the January 2009 and March 2015 positive medical opinions issued by the Veteran's physician, Dr. K.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, 1 Vet. App. at 49.  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Miller v. Brown , 11 Vet. App. 345, 348 (1998).  

Here, while the Board finds that Dr. K., in reviewing the Veteran's treatment records, being a licensed physician, and having a history of treating the Veteran, was competent to make an opinion regarding the etiology of the Veteran's right knee disability, the lack of provision of a sufficiently supported rationale renders such opinions of low probative value when compared to the well-reasoned opinions of the 2012 and 2016 VA examiner.  In this regard, Dr. K. solely agreed with the Veteran's assertions that his right knee disorder arose as a result of his in-service injury, due to the Veteran's statements describing the circumstances surrounding his in-service injury.  Dr. K. did not reference any objective medical findings or medical principles upon which opinion is based.  Indeed, other than simply agreeing with the Veteran's assertion, Dr. K. did not provide any additional support or explanation for the opinion reached.  

In contrast to this opinion, the May 2012 and May 2016 VA examiners provided well-reasoned explanations that not only took the Veteran's assertions into consideration, but also considered the objective medical findings, and provided sound medical explanations for the conclusion that the right knee disability was not related to his in-service injury.  The May 2012 VA medical opinion was particularly compelling as the examiner diagnosed the Veteran with several disorders of the right knee, and determined that the diagnosed status post meniscal surgery with DJD of the knee was not related to service because the meniscal repair was conducted in 1976 after the Veteran's period of service, and specifically, while he was a civilian.  The examiner also found that the Veteran's subluxing patella was less likely as not related to his military service, and based this on the medical principle that "patellar instability is usually a body habitus condition or a congenital condition which is the natural shape of the patient's patella."  The examiner observed no evidence of severe trauma to the knee that would cause there to be patellar subluxation, and no evidence or signs of patellar subluxation during the Veteran's period of service.  In reaching his opinion, the examiner acknowledged, and took into consideration, the Veteran's in-service complaints of, and treatment for a knee sprain/strain, but still found that the Veteran's current knee disability, and symptoms associated thereto, were not related to his military service, and his degenerative joint disease, which most of his pain was attributed to, was due to the meniscus surgery he underwent in 1976.  Indeed, in both the May 2012 and May 2015 VA opinions, the examiner did not relate the Veteran's right knee condition to his November 1982 water-skiing accident, but rather to his meniscus surgery which occurred in 1976.     

The Board acknowledges that the Veteran's right knee was abnormal on clinical evaluation at the December 1965 examination report, and as such, he was shown to have a pre-existing knee disability prior to his enlistment.  Technically, this case is about service aggravation rather than service connection.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); see Wagner v. Principi, 370 F.3d at 1096.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).  In this case, whether the in-service element is aggravation or incurrence is a distinction without a difference because the third element of service connection is not satisfied in this case.  The preponderance of the evidence is against the finding that the nexus element is met.  Therefore, regardless of whether the Veteran had a pre-existing disability or not, the probative evidence of record is against a finding that the Veteran's current right knee disorder is related to any condition that manifested during his active military service.  

The only other evidence in the claims file supporting the existence of a right knee disability that has been caused or aggravated by military service, is the Veteran's own statements.  However, these statements are of little probative value because his assertions are contradicted by the evidence of record.  In that connection, the first post-service medical evidence documenting the Veteran's complaints of right knee pain is dated in January 2009, nearly forty years after he was seen at the military clinic with complaints of knee pain, and nearly forty years after his separation from service.  Moreover, the January 2009 treatment report discloses nearly thirty-three years from the time the Veteran underwent surgery for his knee in 1976, and at least ten years following his period of service in the U.S. Navy Reserve.  Also, the Veteran first filed a claim for his right knee condition in January 2009, nearly forty years following his separation from service.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to show that he did not have symptoms present continuously since service.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated based on the timing of symptoms.  

The Board acknowledges the Veteran's belief that his right knee disorder was incurred in service, and is potentially related to injuries that occurred in service.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedic medicine more particularly, and that he is merely speculating as to whether his right knee disability was incurred in service.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his right knee disorder, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159  (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The cause of a knee disability manifesting relatively long after the period of service is a complex question, not a simple one, and, under the facts of this case, not a question that can be answered by observation with ones senses.  Medical expertise is required to provide competent opinions with regard to these questions.  As such, the Veteran's statements to this effect are lacking in probative value.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a right knee disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's residuals of flash injury to the right eye with cataract is currently rated as noncompensably disabling under the criteria at 38 C.F.R. § 4.79, Diagnostic Code (DC) 6099-6009.  When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be 'built-up' as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved. The last two digits will be '99' for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2016).  Here, the Veteran's disability is not specifically listed in the rating schedule and is therefore rated analogous to a disability in which not only the functions are affected, but the anatomical location and symptoms are closely related.

The Board notes that the rating schedule for rating disabilities of the eyes was revised and amended in December 2008, and the revised rating criteria (General Rating Formula) are only applicable to claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  In this case, the Veteran filed his claim for service connection for the right eye disability in January 2009.  As such, the amended version of the regulation is for application here.

Under the regulations which went into effect on December 10, 2008, an eye injury is to be evaluated on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher evaluation.  The General Rating Formula for Diagnostic Codes 6000 through 6009 provides for a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum scheduler rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. An incapacitating episode is defined as "a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider."  Id. at Note 1. 

Loss of vision may also be rated based on impairment of the field of vision pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6080 (2016).  Under both the old and new regulations, visual field impairment is measured using 38 C.F.R. § 4.76a, Table III.  
Under 38 C.F.R. § 4.76a, Table III (2016), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  

Under Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79 (2016).  

A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  38 C.F.R. § 4.79 (2016).  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  38 C.F.R. § 4.79 (2016).  Under the new rating criteria, visual impairment is also rated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  38 C.F.R. § 4.79 (2016).  

Under this rating criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2016).

A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).  

A 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2016). 

A 30 percent rating is warranted (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (2016).

A 40 percent rating is warranted (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2016).  

Subject to the provisions of 38 C.F.R. § 3.383 (a), discussed further below, if visual impairment of only one eye is service connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  See 38 C.F.R. § 4.75 (c). 

Under 38 C.F.R. § 3.383 (a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct. This applies with respect to vision impairment when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and (i) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or (ii) the peripheral field of vision for each eye is 20 degrees or less. 38 C.F.R. § 3.383 (a)(1) (2016).  However, as discussed below, the record does not show that the Veteran's visual acuity is 20/200 or less, or that his peripheral visual fields are reduced to 20 degrees or less.

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of § 4.25.  See 38 C.F.R. § 4.77 (c) (2016).  Lastly, under the new rating criteria the maximum rating for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75 (d) (2016).  The rating for visual impairment may be combined with ratings for other disabilities of the same eye that are not based on visual impairment, such as disfigurement under Diagnostic Code 7800.

In a January 2009 letter, the Veteran's ophthalmologist, J.N., O.D., wrote that the Veteran had been his patient since 1997, and he last evaluated him in January 2009, during which time his vision with correction was shown to be 20/30 in the right eye and 20/40 in the left eye.  Dr. N. further noted that the Veteran's pinhole acuities were 20/20 in the right eye and 20/25 in the left eye, while the lids and adnexa were within normal limits.  According to Dr. N., the Veteran's extraocular muscles exhibited normal range of motion both binocularly and monocularly and the confrontation visual fields were full in all quadrants for his right and left eye.  Dr. N. determined that the Veteran had small pingueculas on both of his corneas, and at the time of the evaluation, he had a small amount of corneal edema in his right cornea.  Dr. N. also determined that the Veteran had "anisocoria of the pupil, his left pupil being 1 mm larger in dim and light illumination with a slight sluggishness."  Finally, Dr. N. acknowledged the Veteran's contention that his eye injury has affected his occupational career.   

The Veteran was afforded a VA examination in connection to his right eye disability in September 2009.  During the evaluation, he described his vision as stable and denied undergoing any surgery on his eyes.  He did report injuring his right eye while serving in Vietnam and stated that the injury left him with a "dilated pupil," which over time, gradually came closer to normal size.  The Veteran denied any vision complaints at the time of the examination, and further denied taking any ocular medication at this time.  On physical examination, his uncorrected visual acuity for distant objects was 20/25 in both eyes, and his distance visual acuity with correction was 20/20 in both eyes.  The Veteran's extraocular muscle movements were full in both eyes, and his pupils were unequal in bright light.  The pupil in the right eye was measured to be 5 millimeters (mm) in dim illumination and 3.5 mm in bright illumination.  There was little reaction of the pupil to bright light in the right eye and there was no "afferent pupillary defect" noted.  The confrontation visual fields were full to finger-counting in both eyes, and the slit-lamp examination revealed the conjunctiva, cornea and iris in both eyes to be clear.  The anterior chamber was deep and quiet in both eyes and the lens showed nuclear sclerosis in both eyes.  The examiner further noted that the dilated fundus examination showed "a cup-to-disc ratio of 0.55 [in the right eye] and 0.5 [in the left eye] with pink and healthy rims."  The vessels, vitreous and macula were clear in both eyes, and the examiner further noted that the peripheral retina "was flat and intact 360" in both eyes.  Based on the discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having cataracts and a traumatic pupil in the right eye.  

VA optometry records dated in July 2015 reflect that the Veteran's uncorrected visual acuity with distant objects was 20/40 in the right eye and 20/60 in the left eye.  Neurological evaluation of the eyes revealed full and smooth ocular mobilities in both eyes, and further evaluation of the cornea, conjunctiva, lid/lashes, and iris of the eyes was shown to be unremarkable.  Based on the examination results, the treatment provider diagnosed the Veteran with having possible glaucoma "based on CD with low IOP," cataracts in both eyes with associated decrease in vision, and refractive error with presbyopia.  The Veteran was seen at the VA outpatient center in August 2015 for management and evaluation of his possible glaucoma.  During the evaluation, it was noted that the Veteran's uncorrected visual acuity for distant objects is 20/40 in the right eye and 20/60 in the left eye.  Based on the evaluation of the Veteran, the VA optometrist diagnosed the Veteran with having glaucoma suspect based on "CD with low IOP and thicker than average CCT."  

Pursuant to the December 2014 Board remand, the Veteran was afforded another VA examination in connection to his right eye disability in May 2016, during which time he provided his military and medical history and reported to have endured trauma to the right eye while serving in Vietnam.  According to the Veteran, his right eye was hit with debris, became extremely painful, and turned "blood" red.  The Veteran contends that he now has a dilated pupil in the right eye as a result of this trauma, but he has noticed some improvement in the pupil size over time.  The Veteran contends to have photophobia in both eyes from the sun and snow glare.  He also reports to have had a floater in the right eye for a few months, which he was told would go away on its own.  

On physical examination, the Veteran's uncorrected and corrected visual acuity for objects at a distance was 20/40 or better in both eyes, and his near corrected visual acuity was 20/40 in both eyes.  When asked whether the Veteran had a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse, the examiner marked no.  The examiner noted that the Veteran's pupil diameter was 6.5 mm in the right ear and 5 mm in the left, and described the Veteran's pupils as round and reactive to light.  The examiner did note that the Veteran's right pupil was sluggish from trauma with anisocoria that was greater in the right eye than the left.  

Based on her evaluation of the Veteran, the examiner determined that the Veteran did not have astigmatism, corneal irregularity that resulted in severe irregular astigmatism, or diplopia.  The examiner also noted that the Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  Results of the slit lamp and external eye exam, were shown to be normal in all areas in both eyes, with the exception of the iris which was normal in the left eye, but was shown to have signs of "anisocoria -traumatic pupil" in the right eye.  Also, physical evaluation of the lens of both eyes reflected "anterior cortical gr 1, nuclear sclerosis gr 1+."   In addition, results of the internal eye examination revealed an abnormal fundus.  While the macula, vessels, and periphery of the eyes were shown to be normal, physical examination of the optic disc showed "c/d 0.65" in both eyes, and there was evidence of posterior vitreous in the right eye.  The examiner further noted that the Veteran did not have any type of visual field defect in either eye.  

The examiner did identify an inflammatory eye condition and/or injuries, and specifically identified a traumatic pupil in the right eye.  However, according to the examiner, there was no decrease in the Veteran's visual acuity or other visual impairment due to the traumatic pupil of the right eye.  The examiner further noted that the Veteran did not have scarring or disfigurement attributable to any eye condition.  When asked whether the Veteran's eye condition impacted his ability to work, the examiner marked that it did, and noted that visual tasks in bright lighting can be uncomfortable for the Veteran due to the traumatic pupil of the right eye.  Based on her discussion with, as well as her review of the treatment records and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a traumatic pupil in the right eye and posterior vitreous detachment of the right eye    

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an initial compensable rating for his service-connected residuals of a flash injury to the right eye with cataract.  

As noted above, based on the rating criteria, an eye injury is to be evaluated on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher evaluation.  The General Rating Formula for Diagnostic Codes 6000 through 6009 provides for a compensable (10) percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  

At the outset, the Board notes that in addition to his residuals of a flash injury with cataract, the Veteran has also been noted to have possible glaucoma as reflected by the July and August 2015 VA optometry treatment reports.  With respect to the Veteran's glaucoma, although the May 2016 VA physician did not find that the Veteran had any other eye condition, pertinent physical findings, complications, conditions, or signs/symptoms related to his service-connected right eye disability, it is unclear to what extent, if at all, the Veteran's glaucoma also contributes to his impaired vision.   When it is not possible to separate the effects of the service-connected disability from nonservice-connected conditions, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Accordingly, for the purposes of this decision, the Veteran's visual impairment will be considered to be related solely to his service-connected residuals of a flash injury in the adjudication of the claim.

In this case, there is no evidence that the Veteran has ever had any incapacitating episodes, i.e., a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider, as a result of his right eye disability.  Indeed, the medical evidence of record does not show that the Veteran has had incapacitating episodes with a total duration of at least one week during the past 12 months.  In addition, the Veteran has not reported experiencing any incapacitating episodes during a twelve month period requiring bed rest or treatment by a physician.  Furthermore, during the May 2016 VA examination, the examiner noted that the Veteran had not experienced any incapacitating episodes during the past twelve month period as a result of his eye condition.  

Also, as noted above, the VA examinations found that the Veteran had no visual field defect.  Thus, the only means of rating the service-connected residuals of a flash injury of the right eye is on the basis of impairment of the Veteran's visual acuity.  A review of the treatment records reflects that, at his worst, the Veteran's uncorrected visual acuity for objects at a distance was at 20/40 in the right eye and 20/60 in the left eye.  See July 2015 and August 2015 VA treatment records.  In discussing the available disability ratings regarding impairment of visual acuity, the Board is mindful that the visual acuity of the Veteran's nonservice-connected right eye is considered to be 20/40 for purposes of rating the visual impairment of the Veteran's service-connected left eye.  See 38 C.F.R. § 4.75 (c). Therefore, under the diagnostic codes relating to visual acuity, an initial compensable rating is not warranted.  Indeed, the Veteran's visual acuity in the right eye has always been shown to be 20/40 or better, and although his uncorrected visual acuity in the left eye was shown to be 20/60 during the July 2015 and August 2015 treatment visits, for purposes of evaluating the service-connected right eye, the non-service-connected left eye will be considered to be 20/40.  As such, a compensable, 10, percent disability rating requires visual acuity in the service-connected eye of 20/50 or worse.   See 38 C.F.R. § 4.79, Diagnostic Coded 6066 (2016).  Therefore, an initial compensable rating for impairment of visual acuity, is not warranted.  

The Board recognizes the Veteran's statements attesting to his visual impairment and symptoms attributed to his right eye disability.  The Board acknowledges the Veteran's contentions that his right eye disability warrants an initial compensable rating.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Also recognized is his report to the May 2016 examiner that he has photophobia and difficulty performing tasks when there is bright lighting.  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA treatment records and the VA examination report, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiner considered the Veteran's reported symptomatology.  Additionally, his reports of visual impairment and discomfort in bright settings, is evidence consistent with the noncompensable rating but not a higher rating.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant an initial compensable rating.    

Having therefore considered the lay and medical evidence of record, the Board finds that an initial compensable rating for the Veteran's right eye disability is not warranted for the period on appeal.  Given this, there is no reasonable doubt to be resolved, and the appeal must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's symptoms of visual impairment, to include his impaired visual acuity, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Significantly, there is no evidence of frequent hospitalizations or marked interference in employment or any similar factor present in this case.  Thus, an analysis is not required in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 6, 2017) (finding that there was no duty to provide a lengthy discussion on extraschedular consideration when the functional effects of the Veteran's service-connected impairment did not reasonably raise the issue of whether referral for extraschedular consideration is warranted, and the Veteran had not raised the issue that the schedular rating was inadequate.)

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  The Board acknowledges the Veteran's contentions that his right eye disability affected his occupational career.  However, the record reflects that the Veteran voluntarily retired, and there is nothing in the evidence to show that he stopped working as a result of his service-connected right eye disability.  Indeed, the Veteran has not contended, and the evidence does not suggest that he is unable to obtain or maintain any form of employment as a result of his service-connected right eye disability.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim for his right eye disability, and thus the Board finds it unnecessary to consider entitlement at this juncture.  

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the right knee disability is denied.  

Entitlement to an initial compensable rating for service-connected residuals of a flash injury to the right eye with cataract is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


